PER CURIAM.
As the state concedes, the order requiring appellant to pay $112 in restitution to the Indian County Sheriffs Office must be reversed for two reasons. First, appellant entered a plea of nolo contendere based in part on the agreement that no restitution would be imposed. See Hunt v. State, 613 So.2d 893 (Fla.1992). Additionally, for purposes of restitution, a police agency does not meet the definition of a “victim.” § 775.089, Fla.Stat. (1995); Staudt v. State, 616 So.2d 600 (Fla. 4th DCA 1993); Bain v. State, 559 So.2d 106 (Fla. 4th DCA 1990). Accordingly, this case is reversed with directions to the trial court to strike the provision ordering restitution.
REVERSED AND REMANDED.
GUNTHER, C.J., and WARNER and FARMER, JJ., concur.